DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STEPHEN E. WALKER,
                             Appellant,

                                    v.

                          LAUREN E. KING,
                             Appellee.

                              No. 4D20-1780

                              [April 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank S. Castor, Judge; L.T. Case No. 502020DR005288.

  Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

  Stephanie Cagnet Myron of Cagnet Myron Law, P.A., Boynton Beach,
and Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.